 

Case 19-26038 Doc5 Filed 12/03/19 Page1 of 2

Fill in this information to identify your case:

Debtor 4 Torie Renee Coates Saunders

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: District of

CY Check if this is an
amended filing

Case number
(If known)

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ons

 

If you are an individual filing under chapter 7, you must fill out this form if:

—™ creditors have claims secured by your property, or

M you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

a List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
: secures a debt? as exempt on Schedule C? |
Creditor’s
name: Freedom Mortgage () Surrender the property. LI No
C) Retain the property and redeem it. ww Yes
Description of 6718 Gary Ave C) Retain the property and enter into a
rope i
Tiny debt: Baltimore MD 21222 Reaffirmation Agreement.

i Retain the property and [explain]: | would like
to keep my property and continue my

 

 

 

 

 

 

 

 

Creditor’s . .
name: Tower Federal Credit Union O) Surrender the property. U1 No
™ CY Retain the property and redeem it. Ww Yes
mene of Honda 2012 L) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
Retain the property and [explain]: | would like
to keep making my payments and kee
Creditor’s U) surrender the property. LI No
name:
~~ Q] Retain the property and redeem it. QO Yes
vreperty of L) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
UO Retain the property and [explain]:
Creditor’s U) Surrender the property. C) No
name:

 

C) Retain the property and redeem it. QO Yes

D ipti f . :
property ° LJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.
LI Retain the property and [explain]:

 

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
 

Case 19-26038 Doc5 Filed 12/03/19 Page 2 of 2

Debtor 1 Torie Renee Coates Saunders Case number (If known)

 

 

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexpired personal property leases a Will the lease be assumed?
Lessor's name: No
Oy
Description of leased &s
property:
Lessor's name: QO No
O
Description of leased Yes
property:
Lessor’s name: C No
Description of leased L) Yes
property:
Lessor’s name: CI No
L) Yes
Description of leased
property:
Lessors name: OlNo
QO) Yes
Description of leased
property:
Lessor’s name: O No
Q) Yes
Description of leased
property:
Lessor’s name: OINo
UO) Yes
Description of leased
property:

 

 

 

ea Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subjgct to gn unexpired lease.

ie SLE Cot A

X Torie Renee Coates Saunders

  

 

 

Signature of Debtor 1 Signature of Debtor 2
. 12/03/2019 Date
MM/ DD 7 YYYY MM/ DO/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
